      Case 4:19-cv-02110 Document 1 Filed on 06/11/19 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JUAN BALDERAS and VICENTE                  §
AUIATAZ,
     Plaintiffs,

V.                                         §         CIVIL ACTION NO. 4:19-cv-2110

AC & SONS, INC. and
COLBURN MCCLELLAND

       Defendants.                         §         JURY DEMANDED


                         PLAINTIFFS’ ORIGINAL COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C.

§201 et seq. (“FLSA”). This action is brought to recover overtime compensation, liquidated

damages, costs, and attorney’s fees owed to Plaintiffs Juan Balderas and Vicente Auiataz

(“Plaintiffs”), by Defendants AC & Sons, Inc. and Colburn McClelland (“Defendants”).

                                           Parties

       1.     Plaintiffs Juan Balderas (“Balderas”), Vicente Auiataz (“Auiataz”), former

employees of Defendants, are personally engaged in interstate commerce during their

employment with the Defendants, and are represented by the undersigned.

       2.     Defendant AC & Sons, Inc. (“AC”) is a Texas corporation and an “employer” as

defined by the FLSA. With respect to Plaintiffs, AC & Sons is subject to the provisions of the

FLSA. AC was at all relevant times an enterprise engaged in commerce or in the production of

goods for commerce, as defined by 29 U.S.C. §§ 203(r) and (s), and had gross annual revenues in

excess of $500,000.00. AC may be served through its registered agent, Angie McClelland at

6103 Verde Place, Katy, Texas 77493, or wherever she may be found.
      Case 4:19-cv-02110 Document 1 Filed on 06/11/19 in TXSD Page 2 of 5



       3.      Defendant Colburn McClelland (“McClelland”) is and individual who was an

“employer” of the Plaintiffs at all relevant times, and who was an enterprise engaged in

commerce or the production of goods for commerce, and who is jointly liable for all overtime

owed to Plaintiffs by AC. McClelland may be served with process at his home address of 6103

Verde Place, Katy, Texas 77493, or wherever he may be found.

                                     Jurisdiction and Venue

       4.      This Court has jurisdiction under the FLSA, and venue is proper pursuant to

28 U.S.C. § 1391(b), as Defendants and Plaintiffs transacted business within this judicial district,

and the events underlying this complaint occurred within this judicial district as well.

                                       Factual Allegations

       5.      During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

       6.      During each of the three years prior to this complaint being filed, Defendants

regularly owned and operated a business engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §2013(r) and 203(s).

       7.      At all times pertinent to this Complaint, Plaintiffs were individually engaged in

commerce and their work was essential to Defendants’ business.

       8.      During each of the three years prior to this complaint being filed, Defendants

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.




                                                 2
        Case 4:19-cv-02110 Document 1 Filed on 06/11/19 in TXSD Page 3 of 5



        9.     During each of the three years prior to this complaint being filed, Defendants’

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.

        10.    Plaintiff Juan Balderas worked for Defendants as a cook from August of 2011

until May of 2019. Balderas’s duties included, but were not limited to, prepping and cooking

food.

        11.    Plaintiff Vicente Auiataz worked for Defendants as a cook from 2017 to April of

2019. Auiataz’s duties included, but were not limited to, prepping and cooking food, cleaning

the kitchen and washing the dishes and pots.

        12.    At all times relevant hereto, the Defendants knew of, approved of, and benefited

from Plaintiffs’ regular and overtime work. Defendants tracked Plaintiffs’ time and paid them

on an hourly basis. Defendants had actual knowledge of the number of hours being worked by

Plaintiffs. In an apparent attempt to hide the number of hours that he was working, Defendants

regularly ordered Balderas to clock in at another of Defendants’ restaurants, Crown Pizza, when

he worked.

        13.    Defendants did not make a good faith effort to comply with the overtime

provisions contained within the FLSA.

        14.    Defendants’ actions were willful and in blatant disregard for Plaintiffs’ federally

protected rights.

                               Plaintiffs’ Individual Allegations

        15.    As a non-exempt hourly employees, Plaintiffs were entitled to be paid their

regular wages and to be paid an overtime premium for all work performed during the hours

worked over forty (40) hours in each workweek. Defendants failed to pay the Plaintiffs the




                                               3
       Case 4:19-cv-02110 Document 1 Filed on 06/11/19 in TXSD Page 4 of 5



required overtime premium in nearly every workweek that the Plaintiffs were employed by

Defendants, as the Plaintiffs worked in excess of 40 hours in almost every week they worked for

the Defendants. Plaintiffs were paid on an hourly basis, but were not paid premium pay for

hours worked over 40.

        16.    No exemption excuses the Defendants from paying Plaintiffs for all time spent and

work performed during the hours they worked, and the Defendants have not made a good faith

effort to comply with the FLSA. As such, the Defendants knowingly, willfully, or with reckless

disregard carried out their illegal pattern or practice regarding overtime compensation with

respect to Plaintiffs. Such practice was and is a clear violation of the FLSA.

                                       CAUSE OF ACTION

                      Violation of the FLSA – Failure to Pay Wages Owed

        17.     Based on the foregoing, Defendants violated the FLSA by failing to properly

compensate Plaintiffs for work performed in the employ of the Defendants.

        18.     Plaintiffs have suffered damages as a direct result of Defendants’ illegal actions.

        19.     Defendants are liable to Plaintiffs for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA, for the three-year period preceding

the filing of this lawsuit.

                                         Demand for Jury

        20.     Plaintiffs demand a trial by jury.

                                         Prayer for Relief

       WHEREFORE, Plaintiffs demand:

       1.      Judgment against Defendants for an amount equal to Plaintiffs’ unpaid overtime
               wages at the applicable rate;
       2.      An equal amount to the overtime wage damages as liquidated damages;
       3.      Judgment against Defendants that their violations of the FLSA were willful;




                                                     4
      Case 4:19-cv-02110 Document 1 Filed on 06/11/19 in TXSD Page 5 of 5



      4.    To the extent that liquidated damages are not awarded, an award of prejudgment
            interest;
      5.    All costs and attorney’s fees incurred prosecuting these claims;
      6.    Leave to amend to add claims under applicable state laws; and
      7.    For such further relief as the Court deems just and equitable.


                                        Respectfully Submitted,

                                        THE BUENKER LAW FIRM

                                        /s/ Josef F. Buenker
                                        Josef F. Buenker
                                        TBA No. 03316860
                                        jbuenker@buenkerlaw.com
                                        2060 North Loop West, Suite 215
                                        Houston, Texas 77018
                                        713-868-3388 Telephone
                                        713-683-9940 Facsimile

                                        ATTORNEY-IN-CHARGE FOR
                                        PLAINTIFFS JUAN BALDERAS
                                        AND VICENTE AUIATAZ




OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFFS
JUAN BALDERAS AND VICENTE
AUIATAZ




                                           5
